COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00383-CV


RICHARD J. GONZALES                                              APPELLANT

                                       V.

TARRANT COUNTY                                                     APPELLEE


                                   ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 342-265025-13

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

      On January 6, 2015, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal informed the court that

payment arrangements had not been made to pay for the clerk’s record as

required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.

35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution

      1
      See Tex. R. App. P. 47.4.
unless appellant, within ten days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 22, 2015




                                     2